Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 to 10, and 12 to 15 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Seo (KR 10-2011-0014946 A1); Multimedia Contents (KR 20-0228732 Y1); and Yoshiura (JP 2016-110555 A1), cited in parent application PCT/KR/2018/008076.  Seo pertains to a networked crane game (Paras. 57 to 66, Figs. 1 & 2).  Multimedia Contents pertains to a detector detecting the passage of the prize through an opening for dispensing the prize (4:15-19, Fig. 3).  Yoshiura has similar limitations (Claim 1 & Fig. 1).  None of these references suggests the present claim limitations individually or taken together since the claims are presently amended to cite: “wherein the communication unit is configured to transmit the internal image to the external device by applying an adaptive streaming scheme, and the opening of the first prize passing part is positioned inside the main body such that the product passing through the first score point is configured to be received back into the main body.”   The prize if visually “dispensed” to the player but retained at the gaming machine.  The player obtains the prize through a voucher or purchase credit since the player is playing over the network and is not physically present at the gaming machine.  This expands the number of players that can play a given game machine even though they are not physically present at the respective gaming arcade.
A crane game machine for playing such a claw machine game is limitedly installed in specific places.  In order to enjoy the game, the user has to visit a place where the game machine is located in person.  In addition, while the user is out, if the prize taken from the game machine is heavy, or there is no appropriate space to carry the prize, it is inconvenient to carry the prize around.  In order to solve the above .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        

/RONALD LANEAU/Primary Examiner, Art Unit 3715